Citation Nr: 0919571	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition to include fungal infection of the feet and 
groin.

4.  Entitlement to service connection for chronic disability 
manifested by soreness of the legs and joints.

5.  Entitlement to service connection for peripheral 
neuropathy.  

6.  Entitlement to service connection for liver disease.

7.  Entitlement to service connection for sinusitis and 
allergic rhinitis.  

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as indigestion.  

9.  Entitlement to service connection for amyloidosis, 
claimed as kidney disease, secondary to service-connected 
prostatectomy.

10.  Entitlement to a compensable evaluation for impotence.

11.  Entitlement to an evaluation in excess of 20 percent for 
prostatectomy secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions in February 2004, December 
2004, April 2005, March 2006, and February 2007 by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 

Clarification of the issues on appeal

At the time this appeal was certified to the Board, it had 
been developed as five issues by the RO: whether new and 
material evidence has been presented to reopen claims of 
entitlement to service connection for a low back disorder, 
right ear hearing loss, and fungal infection of the feet and 
groin, and entitlement to service connection for soreness of 
the joints and legs and peripheral neuropathy.  However the 
following 6 issues have also been perfected for appellate 
consideration: entitlement to service connection for liver 
disease, sinusitis/rhinitis, GERD, and amyloidosis, as well 
as entitlement to increased ratings for service-connected 
prostatectomy residuals and impotence.

In a February 2004 rating decision, the RO denied claims for 
service connection for GERD and amyloidosis; an increased 
rating for impotence was also denied.  In the same rating 
decision the RO declined to reopen a previously denied claim 
for a skin condition.  The Veteran submitted a notice of 
disagreement with regard to the impotence, GERD and 
amyloidosis issues only; a statement of the case was issued 
in June 2004, and he perfected his appeal for the GERD and 
amyloidosis issues by submitting a VA Form 9 in June 2004.  
He perfected his appeal for impotence by submitting a 
substantive appeal in December 2004.

In a December 2004 rating decision, the RO denied claims for 
service connection for liver disease, an increased evaluation 
for his prostatectomy residuals and to reopen the skin 
condition (to include fungal infection of the feet and groin) 
claim.  The Veteran submitted a notice of disagreement and a 
statement of the case was issued in May 2005.  He perfected 
his appeal by submitting a VA Form 9 in May 2005.

In an April 2005 rating decision, the RO denied a claim 
service connection for sinusitis and allergic rhinitis.  The 
Veteran submitted a notice of disagreement in June 2005 and a 
statement of the case was issued in August 2005.  He 
perfected his appeal by submitting a VA Form 9 in September 
2005.

In a March 2006 rating decision, the RO denied claims for 
service connection for peripheral neuropathy and to reopen a 
previously denied claim for a low back disorder.  The Veteran 
submitted a notice of disagreement in March 2006 and a 
statement of the case was issued in August 2007.  The Veteran 
perfected his peripheral neuropathy appeal by submitting a VA 
Form 9 in September 2007. 

In a February 2007 rating decision, the RO denied, among 
others, claims to reopen right ear hearing loss and a low 
back disorder claims as well as service connection for 
soreness of the legs and joints.  The Veteran submitted a 
notice of disagreement and a statement of the case was issued 
in August 2007.  He perfected his appeal by submitting a VA 
Form 9 in November 2007.

Given the aforementioned procedural development, the issues 
on appeal are as listed on the title page of this decision.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for a low back disorder 
were denied by the RO in February 1979 and September 1981 and 
not appealed; the September 1981 rating action was the last 
final denial as to that issue on any basis before the present 
attempt to reopen the claim.  

2.  The evidence received since the September 1981 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for low back disorder, and therefore is material evidence.  

3.  Claims for service connection for right ear hearing loss 
were denied by the RO in April 1983 and September 1987 and 
not appealed; the September 1987 rating action was the last 
final denial as to that issue on any basis before the present 
attempt to reopen the claim.  

4.  The evidence received since the September 1987 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for right ear hearing loss, and therefore is material 
evidence.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for New and Material Evidence

The RO's current denials in this case have been predicated 
upon the fact that new and material evidence has not been 
submitted to reopen either claim.  Therefore, any "new" 
evidence would have to contribute toward substantiating the 
contention that a low back disorder and right ear hearing 
loss had their onset during service or were aggravated by 
service.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Veteran's most recent requests to reopen his 
claims were filed after 2001, so the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of these claims 
on any basis, which means, in this case, since the rating 
decisions in September 1981 and September 1987.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).



low back disorder and right ear hearing loss

In February 1979, after reviewing the Veteran's service 
treatment records (STRs), the RO denied the claim for service 
connection for low back disorder because a current diagnosis 
was not of record.  The denial was confirmed in September 
1981.  With respect to right ear hearing loss, in April 1983, 
after reviewing the Veteran's STRs and post-service 
audiological examinations in 1981 and 1983, the RO denied the 
claim because there was no evidence of right ear hearing loss 
in service and no evidence of compensable right ear hearing 
loss within one year of service discharge.  The denial was 
confirmed in September 1987.  The Veteran did not appeal 
either decision.  Thus, the claims became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  In 2006, the 
Veteran filed informal claims, seeking to reopen the matters.  

Since the September 1981 and September 1987 RO decisions, new 
and material evidence has been submitted.  Of record are VA 
outpatient treatment records that include various 
radiological reports showing evidence of lumbar hypolordosis 
with early degenerative disc disease L4 through S1, 
dessication at L4-5, bony changes at L5-S1, and L4-5 disc 
protrusion.  With respect to right ear hearing loss, VA 
audiological reports dated between August 2000 and 2007, show 
mild sensorineural hearing loss across test frequencies.  In 
both cases, the evidence is new, in the sense that it was not 
of record when the RO denied the claims and it is material, 
particularly, in view of the less stringent standard for 
materiality set forth in Hodge.  That is, it is material 
because it addresses the fundamental requirements for service 
connection - namely, evidence of current diagnoses, 
overcoming one of the primary reasons the RO previously 
denied the claims.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the above discussed claims to reopen, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Both claims are now reopened for de novo review and will be 
addressed further in the Remand portion of the decision.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened, and to this extent the claim is granted.


REMAND

low back disorder, right ear hearing loss, chronic disability 
manifested by soreness of the legs and joints, peripheral 
neuropathy, liver disease, sinusitis/allergic rhinitis, and 
GERD

In this case, the Veteran's primary contention is that he 
developed multiple disabilities as a result of service, to 
include Agent Orange exposure and injuries sustained therein.  
The evidence in support of the claim includes the Veteran's 
service records which show that in 1966 the Veteran was 
injured after being hit by rifle grenade while on a search 
and destroy mission, the DD Form 214 which shows he served on 
active duty in the Republic of Vietnam during the Vietnam 
era, and a December 1966 report from the Department of the 
Army, showing that the Veteran was awarded a Purple Heart for 
being wounded as a result of enemy action.  38 U.S.C.A. 
§ 1154(b) (West 2002).

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A (West 2002).  Given the Veteran's combat 
status, appellate assertions, and the post-service medical 
evidence, which fails to provide an opinion as to whether the 
above disorders are causally related to service or any event 
of service, additional development is needed.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

amyloidosis claimed as (kidney disease)

With respect to his claim for service connection for 
amyloidosis, claimed as kidney disorder, the Veteran's 
primary contention is that he developed this condition as a 
result of his service-connected prostatectomy.  The record as 
it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the Veteran's 
claim.  The clinical evidence does not address whether the 
Veteran's non-service-connected amyloidosis was caused by, 
proximately due to, or aggravated by his service connected 
prostatectomy.  Accordingly, a definitive medical opinion 
addressing such matters is needed.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  McLendon, supra..

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

Regarding service connection on a direct basis, the Board 
also notes that until recently, amyloidosis was not listed as 
one of the specific diseases listed in 38 C.F.R. § 3.309(e) 
as being associated with exposure to Agent Orange.  However, 
on May 7, 2009, the regulations were amended to include 
amyloidosis.  73 Fed. Reg. 65280 (May 7, 2009) (to be 
codified at 38 C.F.R. 3.309(e)).  Therefore, the RO will also 
need to assess the claim with consideration of this recent 
regulatory amendment with respect to this issue.

compensable evaluation for impotence and evaluation in excess 
of 20 percent for prostatectomy secondary to prostate cancer

The Veteran contends that his service connected prostatectomy 
residuals and impotence are more disabling than the current 
evaluations reflect.  

In this case, it appears that he has not been afforded a VA 
examination since the grant of service connection in 1997 
and, at the very least, definitely not during the course of 
his current appeal.  To ensure that the record reflects the 
current severity of the Veteran's conditions, the Board finds 
that a more contemporaneous examination is needed to properly 
evaluate the service-connected disabilities under 
consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered 
"contemporaneous").  The examination should include a 
review of the claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his VA examination in 1997.  

fungal infection of the feet and groin

With regard to the petition to reopen the previously denied 
claim for service connection for fungal infection of the feet 
and groin, the Board finds that all notification action 
needed to fairly adjudicate this petition to reopen has not 
been accomplished.

In this case, the record contains an August 2004 notice 
letter that provided the Veteran with the information 
necessary to substantiate the underlying claim for service 
connection, but did not inform him of what constituted new 
and material evidence to reopen the previously denied, 
unappealed claim.  Thus this notice does not meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Therefore, a remand of this issue is necessary to 
notify the Veteran of the basis for the prior denial of the 
claim for service connection for fungal infection for the 
feet and groin, and of what evidence is needed to reopen this 
claim, pursuant to Kent.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disabilities, such as providing 
him with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

In particular, provide the Veteran with 
specifically tailored notice of the 
information and evidence needed to 
establish service connection for 
herbicide exposure, pursuant to 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2008); 73 Fed. Reg. 65280 
(May 7, 2009) (to be codified at 38 
C.F.R. 3.309(e)). 

He should also be sent the necessary VCAA 
notice as it relates directly to claims 
for secondary service connection, which 
differ from the usual service connection 
claims.  

With regard to the increased rating 
issues, the AMC/RO should ensure that any 
letter meets the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Finally, the AMC/RO should specifically 
address the element(s) required to 
establish service connection for fungal 
infection of the feet and groin that were 
found insufficient in the most recent 
denial of the claim in February 2004, as 
required by Kent (cited to above).  The 
letter must also explain what type of 
evidence is needed to reopen the claim 
(in light of the basis for the prior 
denial as well as what is needed to 
establish the underlying claim for 
service connection).  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should arrange appropriate 
VA examination(s) to determine the 
nature, extent, and onset the Veteran's 
claimed low back disorder, right ear 
hearing loss, chronic disability 
manifested by soreness of the legs and 
joints, peripheral neuropathy, liver 
disease, sinusitis/allergic rhinitis, 
GERD and amyloidosis.  The AMC/RO should 
forward the claims folder to an 
appropriate VA examiner(s) for review and 
issuance of an opinion as to whether 
there is a nexus between any diagnosed 
disability and service, or to his service 
in Vietnam and presumed exposure to 
herbicides.  Prior to the examination, 
the claims folder must be made available 
to the examiner(s) for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the 
examiner(s).  The examiner(s) should 
elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner(s) 
should review the results of any testing 
prior to completing the report.  Complete 
diagnoses should be provided.  If no 
disability is present, the examiner 
should state so.

a).  Based on a review of the claims 
file and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked to 
provide an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that any current low back disorder, 
right ear hearing loss, chronic 
disability manifested by soreness of 
the legs and joints, peripheral 
neuropathy, liver disease, 
sinusitis/allergic rhinitis, GERD 
and amyloidosis, if diagnosed, had 
its onset during service, or is 
causally related to exposure to 
herbicides in service or is in any 
other way causally related to the 
Veteran's service.  The examiner 
should also opine whether any above 
referenced disability was caused by, 
proximately due to, or aggravated by 
any service-connected disability.  
Regarding right ear hearing loss, it 
is noted that service connection for 
tinnitus and hearing loss and a 
perforated eardrum of the left ear 
is in effect.

b).  With respect to amyloidosis, 
the examiner should provide an 
opinion as to whether it, if 
diagnosed, is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's service-connected 
prostatectomy residuals aggravate 
it.  

c).  Note:  The term "aggravated" 
in the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved are 
of considerable assistance to the Board.  
If any currently diagnosed disability 
cannot be regarded as having been 
incurred while the Veteran was in 
service, the examiner should specifically 
indicate so.  If the examiner cannot 
render an opinion with resorting to 
speculation, he should state so and 
discuss why an opinion cannot be 
provided.

4.  The Veteran should then undergo 
appropriate VA examinations to determine 
the severity of his prostatectomy 
residuals and impotence.  All appropriate 
testing should be conducted.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report. 
The examiner should describe in detail 
all symptoms reasonably attributable to 
the service-connected prostatectomy 
residuals and its current severity.  

a).  The examiner should indicate 
whether the Veteran's service-
connected prostatectomy residuals 
result in voiding dysfunction or 
urinary frequency.  For each, he/she 
should specify the severity and 
frequency thereof.  The examiner 
should also provide a thorough 
description of diurnal and nocturnal 
urinary frequency patterns and 
whether urinary incontinence, or 
stress incontinence due to the 
prostatectomy residuals disorder 
requires the wearing of absorbent 
materials. 

b).  The examiner should also 
indicate the severity of the 
Veteran's impotence to include 
specifically determining if there is 
penile deformity and/or loss of 
erectile power.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his attorney an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


